THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    August 13, 2021



In the Court of Appeals of Georgia
 A21A0918. PRADO v. THE STATE.                                                DO-029C

      PER CURIAM.

      Alfonso Altamirano Prado appeals his criminal conviction resulting from a

guilty plea, asserting that his plea was the product of ineffective assistance of counsel.

For the reasons that follow, we affirm.

      The record shows that in 2012, Prado was indicted on two counts of aggravated

assault (family violence), two counts of cruelty to children in the third degree, and a

single count each of criminal trespass, aggravated battery, and possession of a

weapon during the commission of a crime. The charges arose out of an incident

during which Prado assaulted his former girlfriend with a knife in front of the

couple’s two children. Prado stabbed her approximately 14 times, injuring her chest,

back, and upper and lower extremities. When police responded to the scene, they
found Prado a short distance from the victim’s apartment, holding a knife to his own

throat.

      Prior to trial, Prado entered a negotiated guilty plea to aggravated battery, both

counts of cruelty to children in the third degree, and possession of a weapon during

the commission of a crime. In exchange, the State agreed not to proceed on the

remaining counts of the indictment1 and recommended a total sentence of 20 years,

with 15 years to be served in incarceration and the balance on probation. In response

to questions from the court at the plea hearing, Prado indicated he understood the

nature of the charges against him and the possible sentences he could receive on those

charges. Prado also acknowledged that he had the right to plead not guilty and go to

trial, and at trial, the State would be required to prove him guilty beyond a reasonable

doubt. He further indicated he understood the rights accompanying a trial, including

the right to legal counsel, the right to call witnesses on his own behalf, and the right

to cross-examine any witnesses against him. Prado expressly acknowledged that he

was “giv[ing] up all” of these rights by pleading guilty. Additionally, Prado

responded affirmatively when asked if his lawyer had discussed with him the charges

      1
       The trial court merged both counts of aggravated assault for family violence
with Prado’s conviction for aggravated battery and the State nolle prossed the
criminal trespass charge.

                                           2
and possible defenses, if he believed his lawyer had done all he could to assist him,

and if he was satisfied with his attorney’s “advice and guidance.”

      The trial court questioned Prado’s attorney, who confirmed that he had

explained to Prado all of his rights and that Prado appeared to understand them.

Additionally, counsel stated that in his opinion, Prado understood the nature of the

charges against him and the implications of a guilty plea. Counsel further stated that

after making his own investigation of the case, he knew of no reason why Prado

should not plead guilty to the charges in question.

      Twice during exchanges with Prado and his attorney, the trial court gave Prado

an opportunity to ask any questions he might have. On both occasions, Prado stated

he had no questions. At the conclusion of the hearing, the trial court accepted Prado’s

plea as well as the State’s sentencing recommendation. The court sentenced Prado to

fifteen years incarceration on the charge of aggravated battery, twelve months

incarceration on each of the charges of cruelty to children in the third degree, and five

years probation on the charge of possession of a weapon during the commission of

a crime. The court further ordered that the first three sentences be served concurrently

and that the probationary period be served consecutively to the period of

incarceration.

                                           3
      In February 2020, Prado filed a pro se motion for an out-of-time appeal,

asserting that his failure to file a timely appeal resulted from ineffective assistance of

counsel.2 Following a hearing on that motion, the trial court granted the same, finding

that neither plea counsel nor the court had informed Prado of his right to file a direct

appeal. Prado then filed this appeal challenging his conviction.

      In support of his appeal, Prado asserts that his guilty plea resulted from

ineffective assistance of counsel. A defendant asserting ineffective assistance with

respect to a guilty plea bears the burden of proving both that plea counsel’s

performance was deficient and that he suffered prejudice as a result — there was “a

reasonable probability that, but for counsel’s errors, he would not have pleaded guilty

and would have insisted on going to trial.”3 If a defendant cannot meet his burden

with respect to one of these requirements, this Court need not examine the other.4




      2
        Prado previously had filed a motion for out-of-time appeal, which the trial
court had denied based on prior case law. See Collier v. State, 307 Ga. 363 (834 SE2d
769) (2019).
      3
       (Punctuation omitted.) Alexander v. State, 342 Ga. App. 106, 107 (803 SE2d
88) (2017).
      4
          See Hargrove v. State, 291 Ga. 879, 881 (2) (734 SE2d 34) (2012).

                                            4
      Prado first asserts that plea counsel performed deficiently by failing to advise

him he had a right to move to withdraw his guilty plea or to appeal his conviction.

Assuming arguendo that trial counsel’s failure in this regard constituted deficient

performance, Prado cannot prove he suffered prejudice as a result. Specifically, the

fact that Prado has been granted an out-of-time appeal means that plea counsel’s

failure to inform him of his right to an appeal did not prejudice him. Moreover, this

appeal has provided Prado with the opportunity to assert any grounds for reversal of

his conviction that he could have asserted in a motion to withdraw his guilty plea.5

      Prado also contends that he received ineffective assistance because his attorney

advised him to plead guilty even though the State’s evidence would have been

insufficient to obtain a conviction at trial. This argument fails because a defendant

who has been convicted following a knowing and voluntary guilty plea may not




      5
        Once a defendant has been sentenced, he will be allowed to withdraw a guilty
plea only if he “establishes that such withdrawal is necessary to correct a manifest
injustice,” — the plea resulted from ineffective assistance of counsel or that it was not
entered voluntarily and knowingly. Green v. State, 324 Ga. App. 133, 133 (749 SE2d
419) (2013) (punctuation omitted). Prado has not argued that his guilty plea was
anything other than knowing and voluntary at either the hearing on his motion for an
out-of-time appeal or in his appellate brief.

                                           5
challenge on appeal the sufficiency of the evidence.6 This rule results from the fact

that at a guilty plea hearing, the State is not required to prove, and the trial court is

not required to find, the defendant’s guilt beyond a reasonable doubt.7 Instead, the

State is required to demonstrate a factual basis for the plea — the defendant is

admitting to certain acts, and “those acts constitute the crime[s] with which he is

charged.”8 The fact that Prado is attempting to challenge the sufficiency of the

evidence by couching the challenge in terms of an ineffective assistance claim does

not change this rule. At the plea hearing, the trial court expressly informed Prado

that by entering a plea, he was waving his right to a trial and all the rights attached

thereto, including the requirement that the State prove him guilty beyond a reasonable

doubt. Having knowingly and voluntarily waived those rights, Prado cannot now

claim that the State lacked the evidence to prove his guilt beyond a reasonable doubt.

For the reasons set forth above, we affirm Prado’s conviction.



      6
        See Brown v. State, 261 Ga. App. 448, 449 (2) (582 SE2d 588) (2003); Swan
v. State, 251 Ga. App. 80, 80 (3) (553 SE2d 383) (2001).
      7
          See Robertson v. State, 287 Ga. App. 271, 271-272 (2) (651 SE2d 198)
(2007).
      8
       (Punctuation omitted.) Id. at 272 (2). The record shows that any assertion that
Prado’s guilty plea lacked an adequate factual basis is without merit.

                                           6
Judgment affirmed. Division Per Curiam. All the Judges concur.




                                 7